Title: To Alexander Hamilton from Edmund Randolph, 23 June 1794
From: Randolph, Edmund
To: Hamilton, Alexander



Philadelphia 23d June 1794
Sir,

The director of the Mint is now with me, and has undertaken to endeavour to procure a proper number of French Crowns, posterior to the 1st. Januy 1792 for the purpose of having them assayed according to the Act of 9th February 1793. Lest he should fail in his attempt to procure samples, I must beg the favor of you to forward to him any you may possess.
As to the security offered by Mr. Albion Cox, assayer of the Mint, I can say but little either from my own knowledge, or the information of Mr. Rittenhouse; but it is, an unquestionable fact, that it would embarrass the operations of the Mint, if Mr. Cox were now to be thrown out of office.
Mr. Rittenhouse informs me that the Mint is ready to proceed to the coinage of the money concerning which you lately wrote me.
I have the honor, Sir, to be   with great respect and consideration Your mo. obedt. Serv.

Edm. Randolph

 